Citation Nr: 0615594	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-02 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to a compensable evaluation for hemorrhoids. 


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service in the U.S. Navy from 
May 1939 to February 1946, and in the U.S. Army from April 
1948 to December 1952 and July 1953 to October 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for diabetes mellitus type II 
and glaucoma; and denied an increased rating for hemorrhoids, 
currently evaluated as 0 percent disabling.  In July 2003, 
the veteran and his spouse testified before the undersigned 
Veterans Law Judge at a Board video conference hearing at the 
RO.

The Board remanded this case for additional development in 
March 2004, noting that the issue of service connection for 
diabetes mellitus type II was to be re-characterized to 
include as due to Agent Orange exposure.  As the directives 
of the remand were followed, this case is properly before the 
Board.

The Board also noted in the March 2004 remand that the 
veteran seemed to be seeking to reopen a claim for service 
connection for a back disorder, per an August 2002 statement, 
and referred this issue to the RO. 


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
any findings of diabetes mellitus in service, or for many 
years thereafter.

2.  The competent medical evidence of record does not relate 
the veteran's diabetes mellitus type II to any event in 
service, including exposure to Agent Orange.

3.  The competent medical evidence of record does not relate 
the veteran's glaucoma to service.

4.  The veteran's hemorrhoids are currently manifested by 
internal hemorrhoids with previous history of 
hemorrhoidectomy, at present asymptomatic, but with some 
complaints of occasional rectal bleeding and incontinence.


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred in or 
aggravated during the veteran's military service; nor may its 
incurrence or aggravation therein be presumed.  38 U.S.C.A. 
§§ 1110, 1131, 1116(a)(3), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313(a) (2005).

2.  Glaucoma was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic 
Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed March 
2002 rating decision, September 2002 statement of the case 
(SOC), and February 2006 supplemental statement of the case 
(SSOC) that discussed the pertinent evidence, and the laws 
and regulations related to service connection claims for 
diabetes mellitus type II and glaucoma, and an increased 
rating claim for hemorrhoids.  These documents essentially 
notified the veteran of the evidence needed to prevail on his 
claims.

In addition, in a March 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence, 
and requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
March 2004 letter did not provide the veteran with notice of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection.  However, since no new 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letter dated in March 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the March 2002 rating decision, the RO denied 
the veteran's service connection claims for diabetes mellitus 
type II and glaucoma, and his increased rating claim for 
hemorrhoids.  In March 2004, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claims on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  

While the notice provided to the veteran in March 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the subsequent VA letter corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the notice was provided by the AOJ prior to the 
last transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
and personnel records, a 1990 Air Force record, VA medical 
records dated from 1999 to 2002, and private medical records 
dated in 2002.  On his VA-Form 9, the veteran stated that he 
received treatment for glaucoma while at the Army/Navy 
Dispensary in 1943 in En Elturk, North Africa at the 197th 
Yard Tug.  In the March 2004 VA letter, the RO requested from 
the veteran more specific identifying information, including 
the name and/or specific location of the treatment facility 
and approximate treatment dates.  The veteran did not 
respond.  In August 2005, the RO requested from the National 
Personnel Records Center (NPRC) any available service 
treatment records for glaucoma from January 1943 to December 
1943 at En El Turk or El Turk North Africa dispensary.  
However, the NPRC responded in January 2006 that no search 
was possible based on the information furnished and that the 
name of the treatment facility was needed.  The RO notified 
the veteran of the negative response in the February 2006 
supplemental statement of the case; but again, the veteran 
did not respond.  The veteran also notified VA that he 
received private treatment for his glaucoma after service, 
which is not of record.  The RO requested these private 
treatment records from the identified facility in May 2002 
and July 2002.  The veteran submitted a statement from one of 
the doctors at the facility; and the doctor also submitted 
his own separate statement; however, the treatment records 
were not provided.  At the hearing, the veteran further 
mentioned additional private treatment records for his 
glaucoma, which are not in the record.  However, the veteran 
also mentioned that the doctor might be out of business and 
that there was no way of getting the treatment records.  
Based on the above, the Board finds that reasonable efforts 
have been made to obtain all available evidence.  Moreover, 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in October 2001 
for hemorrhoids, and the examiner rendered a considered 
medical opinion regarding the pertinent issues in this 
matter.  However, a VA examination was not provided for 
diabetes mellitus or glaucoma.  While the veteran has current 
diagnoses of these conditions, as discussed below, there is 
no evidence that the conditions were incurred in or 
aggravated by service.  Under these circumstances, the VCAA's 
duty to assist doctrine does not require that the veteran be 
afforded medical examination.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  In this regard, there is no reasonable possibility 
that a VA examination would aid in substantiating the service 
connection claims for diabetes mellitus and glaucoma.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection and an increased rating; were notified of 
the respective responsibilities of VA and himself as it 
pertained to who was responsible for obtaining such evidence; 
and also were notified to submit all relevant evidence he had 
to the RO.  Additionally, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues of service connection and 
increased ratings is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service connection for diabetes mellitus type II, to 
include as due to Agent Orange exposure

The veteran contends that he was exposed to Agent Orange 
while training at the demilitarized zone with the 6th Medical 
Depot in Korea from 1954 to 1962.  He specifically stated 
that he was exposed to the incoming supplies and cleaning 
equipment that had been sprayed with Agent Orange and that he 
also handled shipments of the Agent Orange chemical.  He 
recalled that some of his fellow servicemen became sick, 
experiencing dizziness, weakness, and nausea, and could not 
work; but that this was considered some unknown illness at 
the time.  He thus contends that his current diabetes 
mellitus type II is a direct result of his service, entitling 
him to disability compensation.

Initially, the evidence shows the veteran currently suffers 
from diabetes mellitus type II.  VA outpatient treatment 
records dated from December 1999 to December 2002 note a 
diagnosis of diabetes mellitus type II.

The next issue is whether there is evidence of any in-service 
incurrence of diabetes mellitus type II, to include as due to 
Agent Orange exposure. 

While VA regulations provide for a presumption of herbicide 
exposure for veterans, who served in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1975, the 
personnel records do not show, nor does the veteran contend 
that he served in Vietnam.  Moreover, the National Personnel 
Records Center responded in July 2002 that there were no 
records showing that the veteran was exposed to herbicides 
during his service.  Therefore, the veteran's diabetes 
mellitus is not presumed to be related to service, based on 
Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  The Board 
notes the veteran's contention that his exposure to Agent 
Orange occurred while he was stationed at the Korean 
demilitarized zone.  However, VHA Directive (No. 2000-027) 
indicated that Agent Orange was used along the demilitarized 
zone, but this was in 1968 and 1969.  The veteran was not in 
Korea in that time frame.

There also is no evidence of direct incurrence of diabetes 
mellitus type II.  The service medical records are negative 
for any finding of diabetes mellitus.  Moreover, the first 
finding after service is not until December 1999, which is 37 
years after service.  As such, diabetes mellitus also is not 
presumed to be related to service on the basis that it is a 
chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  
Additionally, there is no other medical evidence of record 
relating the veteran's diabetes mellitus type II to service.

Although the veteran has argued that his current diabetes 
mellitus type II is related to service, including exposure to 
Agent Orange in service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relationship between the veteran's diabetes mellitus and 
service.  

In sum, the service connection claim for diabetes mellitus, 
to include as due to Agent Orange exposure is denied.  In 
making this decision, the Board has considered the benefit of 
the doubt doctrine; however, as the evidence is not equally-
balanced, in this regard, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.



II.  Service connection for glaucoma

The veteran testified in the Board hearing that he incurred 
glaucoma in service, while working in the boiler room of a 
ship and that he was given bifocals and drops for his eyes.

Initially, the evidence shows current findings of glaucoma.  
A July 1990 Air Force medical statement notes the veteran was 
under treatment for glaucoma.  VA medical records dated from 
December 1999 to December 2002 also show diagnoses of 
glaucoma.  Additionally, a May 2002 statement from a private 
doctor notes treatment for glaucoma since February 1997.  The 
same doctor noted glaucoma with pressure reasonably 
controlled in August 2002.

The next issue is whether there is evidence of any in-service 
incurrence of glaucoma.

The service medical records are negative for any findings of 
glaucoma.  An April 1955 service medical record shows 
refraction unaided was 20/15-3 in the right eye and 20/15-2 
in the left eye.  A May 1957 medical record also shows a 
finding of persistent conjunctivitis and irritation in the 
left eye.  A separate May 1957 clinical record further notes 
a central corneal scratch in the left eye.  At discharge in 
May 1962, the veteran's eyes were found normal.  While there 
are findings of vision problems and eye irritation, upon 
review, there is no probative evidence of in-service 
incurrence of glaucoma.

There also is no other medical evidence relating the 
veteran's glaucoma to service.  None of the post-service 
findings of glaucoma indicate any relationship to service.  
Additionally, there is no evidence of continuity of 
symptomatology of glaucoma from service or during the 
approximately 28 years before any present disability was 
shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Although the veteran has argued that his current glaucoma is 
related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran indicated in the Board hearing 
that his military occupational specialty was in the medical 
field and that he sometimes indirectly gave diagnoses; 
however, his DD-Form 214 shows his specialty was Medical 
Supply Specialist; and he is not otherwise shown to be 
qualified to offer medical opinions.  See Id.  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which does 
not show any relationship between the veteran's glaucoma and 
service.

In sum, the service connection claim for glaucoma is denied.  
In making this decision, the Board has considered the benefit 
of the doubt doctrine; however, as the evidence is not at 
least equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Increased rating for hemorrhoids

The RO originally granted service connection for hemorrhoids 
in April 1963, assigning a noncompensable rating effective 
November 1, 1962.

In September 2000, the veteran filed an increased rating 
claim for his service-connected hemorrhoids, subsequently 
indicating that since his hemorrhoidectomy in 1954 he had 
experienced some form of incontinence with loss of his bowels 
and bleeding.  He noted that he never mentioned this to 
doctors because of embarrassment.  His wife further testified 
as to his incontinence since 1980.  The veteran thus contends 
that his hemorrhoids are more disabling than warranted by a 
noncompensable rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's hemorrhoids are currently rated as 0 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336, 
for mild or moderate hemorrhoids, external or internal.  

VA medical records dated from January 2000 to April 2001 show 
findings of hemorrhoids, no recurrence.

A June 2001 private colonoscopy report shows a finding of 
internal hemorrhoids with a few small-mouthed diverticula 
found in the descending colon.  The veteran also complained 
of occasional rectal bleeding.

An October 2001 VA examination report shows the veteran 
denied any blood in the stool, nausea, vomiting, heartburn or 
reflux systems, change in bowel habits, or fecal 
incontinence.  It was noted that the colonoscopy revealed 1+ 
internal hemorrhoid, but there was diverticulosis of the 
colon.  The impression was internal hemorrhoids with previous 
history of hemorrhoidectomy, at present asymptomatic.

In order to receive the next higher 10 percent rating under 
DC 7336, the evidence must show external or internal 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
Upon review, however, the medical evidence does not show 
symptoms this severe.  Specifically, the veteran was noted to 
have 1+ internal hemorrhoid and a previous history of 
hemorrhoidectomy, which was asymptomatic, except for 
complaints of occasional rectal bleeding and incontinence.

The veteran also is not entitled to an extra-schedular rating 
under 38 C.F.R. § 3.321(b), as the record does not show 
marked interference with employment or frequent periods of 
hospitalization as a result of his hemorrhoids.  A February 
1979 notice of personnel action specifically notes the 
veteran has been retired since 1979 for an unrelated physical 
disability.  Thus, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.   

In sum, the Board finds that the level of the veteran's 
hemorrhoids more closely approximates the criteria for a 
noncompensable evaluation under DC 7336; and the increased 
rating claim is denied.  See 38 C.F.R. § 4.7.  


ORDER

Entitlement to service connection for diabetes mellitus type 
II, to include as secondary to exposure to Agent Orange is 
denied.

Entitlement to service connection for glaucoma is denied.

Entitlement to a compensable evaluation for hemorrhoids is 
denied. 



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


